NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-50242

                Plaintiff-Appellee,             D.C. No. 2:17-cr-00763-PA-1

 v.

DOUGLAS VON BRUNNER,                            MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    Percy Anderson, District Judge, Presiding

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      Douglas Von Brunner appeals from the district court’s order denying his

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion, see United

States v. Aruda, 993 F.3d 797, 799 (9th Cir. 2021), and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Brunner contends that the district court erred by treating U.S.S.G.

§ 1B1.13 as a binding policy statement. We need not decide this issue because the

district court made clear that, even if Brunner had shown extraordinary and

compelling reasons for release under § 1B1.13, it would deny relief under 18

U.S.C. § 3553(a). See United States v. Keller, 2 F.4th 1278, 1284 (9th Cir. 2021)

(district court can deny compassionate release on the basis of the § 3553(a) factors

alone). Contrary to Brunner’s contention, the court did not abuse its discretion in

reaching this conclusion. Though the court incorporated its § 3553(a) analysis

from Brunner’s original sentencing, it considered and applied the factors anew to

reasonably conclude that release was unwarranted in light of the time remaining on

Brunner’s sentence, his criminal history, the need to protect the public, and the

need to avoid unwarranted sentencing disparities. Moreover, the court considered

Brunner’s mitigating arguments and adequately explained its decision to deny his

motion. See Chavez-Meza v. United States, 138 S. Ct. 1959, 1965 (2018). Finally,

the court did not rely on any clearly erroneous facts. See United States v. Graf,

610 F.3d 1148, 1157 (9th Cir. 2010) (“A finding is clearly erroneous if it is

illogical, implausible, or without support in the record.”).

      We decide this case without reference to the documents at issue in the

parties’ motions to supplement the record. Accordingly, the motions are denied.

The Clerk will strike the exhibits (Docket Entry No. 26-3) to appellee’s motion to


                                           2                                    20-50242
supplement the record.

      AFFIRMED.




                         3   20-50242